Citation Nr: 1110460	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the previous March 1971 denial of the claim for service connection for hypertension.

In June 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1971 decision the RO denied entitlement to service connection for hypertension.  A timely appeal was not submitted, and the decision became final.

2.  Evidence associated with the claims file since the March 1971 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension or raises a reasonable possibility of substantiating a claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The March 1971 RO decision that denied the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's March 1971 denial is new and material, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) are applicable to this appeal.  In light of the favorable determination with respect to whether new and material evidence has been submitted, no further discussion of VCAA compliance is needed concerning the issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for hypertension.  

New and Material Evidence

In a March 1971 rating decision the RO denied the Veteran's claim for service connection for hypertension, noting that hypertension was not demonstrated during service or to a 10 percent degree within one year of separation from service.  

Evidence of record at the time of that decision included service treatment records, a January 1971 letter from the RO asking the Veteran to provide evidence of a diagnosis of hypertension, and a VA examination report dated in February 1971.  

The Veteran attempted to reopen his claim for service connection for hypertension in October 2007.  This appeal arises from the RO's September 2008 decision that again denied the claim for service connection for hypertension on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claim was the March 1971 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the March 1971 RO decision includes private treatment records from B. O., M.D., dated from October 1998 to November 2002, VA treatment records dated from November 2005 to January 2010, a VA diabetes mellitus examination report dated in December 2007, records from a county Civil Service Commission dated in January 1970 with a letter dated in August 2008, statements and oral testimony from the Veteran and his representative, and other documents and examination reports related to a psychiatric claim.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, the evidence is material.  At the time of the March 1971 denial, evidence of record did not demonstrate a current diagnosis of hypertension.  New private and VA treatment records reflect that the Veteran has been diagnosed with hypertension.  Thus, the claim must be reopened.


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension; to this extent, the appeal is allowed.


REMAND

The Veteran contends that he has a current hypertension disability related to service that was evident at his separation examination.  During a June 2010 hearing, he testified that he failed a physical examination in 1969 when applying for a position with the police department, began taking medication to control his blood pressure around 1970, was diagnosed with diabetes in the early to mid-1980s, and raised the issue of whether his service-connected diabetes mellitus had aggravated his hypertension.  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board finds that the Veteran should be afforded a VA examination and medical opinion to determine whether his current hypertension is directly related to service, or whether it was aggravated by service-connected diabetes mellitus.  

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

A brief review of the evidence reveals that blood pressure was measured as 114/70 at separation examination in August 1968.  A January 1970 Civil Service Commission medical examiner's statement recorded readings of 170/70 and 160/80.  During a February 1971 VA examination, the Veteran denied using any antihypertensive drugs, he was reportedly asymptomatic, and blood pressure readings were 132/80, 138/84, and 134/82.  The Diagnosis was hypertension not found.  In a private treatment record from B. O., M.D., dated in November 1998, the Veteran's subjective complaints included hypertension, and the assessment included hypertension, but there were no objective findings supporting the assessment.  An August 2001 treatment record documented that the Veteran was taking Monopril for hypertension.

Prior to the requested examination, the AMC/RO should request any private or VA treatment records for hypertension dated from January 2010 to the present time.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all VA and non-VA medical care providers who treated him for hypertension since January 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA hypertension examination to evaluate the current nature and etiology of his claimed hypertension disability.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Hypertension.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.

Following review of the claims folder and an examination of the Veteran, the examiner is specifically asked to list all currently diagnosed heart or cardiovascular disabilities.  Then, the examiner should explain (1) whether there is evidence of hypertension during service, (2) whether there is evidence of hypertension within a year of separation from service in August 1968, and (3) whether any current hypertension was caused or aggravated by service-connected diabetes mellitus.  Sustainable reasons and bases (an articulated medical rationale) must be included with the opinions.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


